Title: To Thomas Jefferson from Lewis M. Wiss, 17 November 1825
From: Wiss, Lewis M.
To: Jefferson, Thomas


Venerable Sir,
Jersey City N.J.
Novr 17th 1825.
Excuse the liberty which I now take, of addressing you, at this advanced stage of your life; on a subject too which perhaps has been long forgotten by you; but prompted by your philantropic course of life, I have dared to thus intrude my name to you, as a young native American, who asks for advice from one of his venerable fathers—and I trust when you have finished this Epistle, you will pardon all this temerity.It had long been a matter of wonder to me, (while I was a merchant) that our commerce was so much impeded by the want of those facilities, which are so much in use in Europe, yet I could never find out, by what method an artificial use of water could be procured, so as to erect Dry docks and basins, which promote so much the facilities of Voyaging.Some time since in crossing a fine copious Spring of water on an elevation of nearly forty feet above the level of the sea, the thought occurred to me, that this spring or lake, might be made to answer this purpose, and accordingly, with the assistance of an Engineer, who was well skilled in hydraulics we came to the conclusion of applying for letters Patent for this improvement—on hydraulics, & made immediate application to the Patent office.—Dr Thornton, the head of the Patent office, returned us for answer, that “it was an old invention, but a fine one; and was projected by Mr Jefferson, while President, from a copious spring on elevated ground.”—Altho’ we had flattered ourselves that the idea originated with us, we were doubly satisfied and pleased, that one of our venerable sires, was before us.We thereupon concluded to apply to the Legislature of New York, for an act of incorporation, so as to proceed and construct a dock on this principle—we have purchased the cite—paid $12.000 and have testified our respect to the projector of the principle by attaching to it his name if it shall meet with your approbation.—Enclosed you will find a hasty sketch, similar to the one in the Patent office, filed by us.—And now sir, After having thus trespassed on your patience, we have one more request to make, it is a task we admit, but trusting that your wishes remain, as they have always been, to the promotion of improvement, I would consider it as a great condescention on your part, if you would let me hear from you on this subject. or should you be able to suggest any improvemSeveral members of the Legislature of New York, have examined the plan, and are satisfied of its importance. particularly, when they are informed, that the Spring itself is not more than 60 feet from the tide waters, where a line of battle ship may ride easy:Wishing you Health, and comfort, in your retirementI am, venerable sir your obt servantLewis M. WissP.S. the Legislature of N.York meet on 1st Monday in January.